Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response of 12/21/2020 has been entered.  The examiner will address applicant's remarks at the end of this office action.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/476579, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
With respect to the claimed subject matter, the examiner notes that the provisional application 62/476579 that has been relied upon for priority does not provide support for what is being recited in the independent claims 1, 12, and 18.  The filing .  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-15, 17, 18, 20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a method and an apparatus; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of providing customer service to a customer by engaging in an interaction with a customer and an agent.  
Using claim 12 as a representative example that is applicable to claims 1 and 18, the abstract idea is defined by the elements of:
receiving an input indicative of a customer seeking an interaction with an agent of an enterprise, the input provided by the customer using a first interaction channel; 
predict, using a prediction model, an intention of the customer for seeking the interaction with the agent, the intention predicted based on at least one of a current journey and past journeys of the customer on interaction channels associated with the enterprise, wherein the intention is predicted based on 
(1) normalizing interaction data related to the current journey and the past journeys of the customer into one or more clusters; 
(2) extracting feature vectors from one or more clusters of the normalized data based on co-occurrence of terms or a contiguous sequence of terms; and 
(3) determining a prediction of the intention based on classifying the feature vectors;
subsequent to receiving the input, determining if at least one agent among a plurality of agents of the enterprise is available for interacting with the customer; 
if no agent is available for interacting with the customer, causing a provisioning of a status message to the customer, the status message comprising an estimate of a waiting time for the interaction with the agent; 
subsequent to the provisioning of the status message, tracking availability of the at least one agent, the tracking performed for at least a time period equal to the estimate of the waiting time specified in the status message; 
subsequent to detecting the availability of the agent, causing a provisioning of a notification to the customer for informing the customer of the availability of the agent, 
the notification provided using the first interaction channel or a second interaction channel different than the first interaction channel; and 
facilitating the interaction between the customer and the agent subsequent to providing the notification to the customer, the interaction facilitated on the first interaction channel or the second interaction channel

The above limitations are reciting a method of providing customer service to a customer in the context of assisting a customer with an issue (complaint, disputing a bill or charge) by determining customer intent and by matching the customer with an agent based on the intent (see claims 8, 17, 20).  The specification in paragraphs 003 and 004 disclose that it is common for enterprises to engage their customers through a communication channel to provide customer service.  The claimed communication channels are broadly recited and can be people verbally talking to each other or can be the simple use of a telephone to make a call to a customer service hotline.  This type of concept is considered to be a method of organizing human activities.  The claimed concept that is defined by the above noted claim limitations represents a commercial interaction between a company/enterprise and a customer and includes steps/functions 
The additional elements for claim 12 are the memory for storing instructions and the processor that is configured to execute the instructions.  Claim 1 recites the additional elements of “by an apparatus”.  Claim 18 recites the additional elements of “by an apparatus”, a native application of an electronic device, and the facilitating of the display of a chat interface with the intended use being for facilitating the interaction between the customer and the agent.  Dependent claims 5, 15, also recites a chat interface and for purposes of brevity claims 5 and 15 been considered with the same limitation of claim 18.
nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of an apparatus such as the recited processor and memory and the electronic device associated with the customer as a tool to execute the abstract idea, see MPEP 2106.05(f).  Claim 18 additionally recites the display of a chat interface which is considered to also be a link to using a computer as a tool to allow a chat to occur.  In terms of the claimed apparatus and processor/memory, the electronic device with a native application, and the chat interface, these limitations are simply instructing one to practice the abstract idea by using a generically recited computing device, such as an apparatus that has a processor and memory or by using a generic electronic device, to perform steps that define the abstract idea.  This does not amount to more than a mere instruction to implement the abstract idea on a computer(s) connected via a network such as the Internet (the web) and that has an interface of some kind, all generically recited.  The claimed apparatus or processor with memory and the claimed electronic device are broadly recited and amount to reciting a scope that includes generic computer technology.  With respect to “facilitating” of the display of the chat interface, the examiner notes that this is not reciting the actual display of the chat interface but just that the display is facilitated.  The concept of a chat between people is part of the claimed method of organizing human activities as this is the communication between people and is the act of providing the actual customer service by communicating with the customer.  The fact that the chat (talk, conversation) is facilitated by a chat interface is the applicant doing nothing more than linking the execution of the abstract idea to generic computer(s) or computing devices connected by a network.   This is indicative directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited apparatus or a processor and memory, and the use of a chat interface to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
	For claims 2, 13, the use of the native application has been addressed above because this was recited in claim 18, to which the applicant is referred.  As stated above, the electronic device with a native application is considered to be an instruction for one to practice the abstract idea by using a generically recited computing device, see MPEP 2106.05(f).  This does not amount to more than a mere instruction to implement the abstract idea on a computer(s) connected via a network and does not provide for integration into a practical application at the 2nd prong and does not provide for significantly more at step 2B.
	For claim 3, the recited use of a different electronic device to affect the interaction is considered to be a further instruction for one to practice the steps that define the abstract idea using a device such as a computer and does not render the claims eligible for the same reasons set forth for the apparatus of claim 1, see MPEP 
	For claims 4, 14, the applicant recites the use of a virtual assistant to cause the provisioning of the status message.  The virtual assistant is broadly recited and is reciting software or an application that is part of the apparatus.  The claiming of a virtual assistant is akin to reciting the use of software and the use of the apparatus to provide for an audible output of the message.  This is another instruction for one to practice the invention using a device with an app or software that allows for a speaker to be used.  This is reciting generic and conventional structure to a mobile computing device such as a mobile phone and does not amount to more than a mere instruction to apply the judicial exception on a generic computer.
For claim 6, the claimed detecting of the attention of the customer in at least one interaction channel (broadly recited and does not require or exclude any mode of communication from the claim scope), and selecting the interaction channel are found to be reciting more about the same abstract idea of claim 1.  Detecting the attention of the customer can be determining whether or not the customer is still waiting for help verbally in person, or determining by a person if a customer is still on a phone waiting or has hung up.  What is claimed can be performed by people absent the recitation to “by the apparatus” and is still considered to define a method of organizing human activities 
	For claims 8-10, 17, 20, identifying an agent suitable to handle the interaction, including by use of agent type associated with a skill in handling interactions to identify the suitable agent has been found to be a further recitation to the same abstract idea of claims 7 and 1.  Deciding on an agent to handle a given request is something that is still reciting a commercial interaction that is managing the relationship between a customer and an enterprise/agent.  As stated for claim 7, the claimed steps can also be performed mentally and constitute a mental process; therefore, even if the claims are not found to be part of the method of organizing human activities, simply attaching step(s) that can be performed purely mentally to the abstract idea does not render the claims any less abstract, as this defines a mental process type of abstract idea.  
For claim 11, having the notification based on customer preferences is reciting more about the same abstract idea of claim 1.  Nothing additional is claimed but a further defining of the method by reciting that the notification is based on preferences.  Nothing additional is claimed for consideration at the 2nd prong or at step 2B.
	Therefore, the claims are rejected as being directed to an abstract idea without integration into a practical application or that provides for significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5, 11-13, 15, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Baranovsky et al. (8781103) in view of Walia (20170116177).
For claims 1, 12, 18, Baranovsky discloses a system and method that provides notification to a customer (requesting some kind of customer service) as to whether or not an agent is available, and if not available a status message is pushed to a device of the customer for display.  Baranovsky discloses that a customer uses a native application of an electronic device to request service of some kind (dispute a charge, customer service).  See column 5, lines 21- line 65 where the use of an application that has been downloaded onto a customer device is disclosed.  Also see column 11, lines 20-33; column 13, lines 21-25.  Column 16 also includes a section titled “Customer Care Mobile Application” that discusses the application on the customer device and how it is used to submit a request for interaction with an agent.  Column 6, lines 25-41 discloses the use of mobile phones including smartphones by customers to contact a call center staffed with agents.   Column 14 lines 24-32 also discloses the use of the app to submit a service request. Baranovsky discloses that it is determined if there is an agent available for interacting with the customer, and discloses that if an agent is no available, a push notification is disclosed as being sent to the customer device.  The push notification of Baranovsky satisfies the claimed provisioning of a status message.  See column 9, lines 50-58; column 13, lines 21-50; column 15, lines 25-30; column 18, lines 35-42.  See figures 7A-7E and 15A.  Also see column 25, lines 34-end.  Baranovsky 
Not specifically disclosed by Baranovsky is that the status message sent to the customer includes a waiting time.  Also not disclosed is that the intent of the customer is predicted by normalizing interaction data as claimed, by extracting feature vectors from clusters as claimed, and by determining the prediction of customer intent by classifying the feature vectors.
With respect to the limitation regarding the provisioning of a status message that includes the wait time, the examiner notes that Baranovsky does teach that providing a notification of the wait time to a customer is desirable, see column 9, lines 35-38 where a push notification of the expected wait time is send to the customer.  Column 14, lines 19-20 discloses that if a wait time is involved that a message can be played to the customer informing them of the fact that there is a wait time.  While Baranovsky does not disclose expressly that the notification sent to the customer in the event that no agent is available includes the expected wait time, based on the teachings of Baranovsky cited above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the notification that is sent to the user to include an expected wait time, as taught by Baranovsky, so that the customer is informed of the expected wait time in addition to being informed of the fact 
With respect to the limitation that is reciting the predicting of customer intent, Walia teaches a system and method for predicting customer intent that includes normalizing interaction data, extracting feature vectors from the normalized data (includes extracting features from text), and determining a prediction based on classifying the feature vectors (classifying based on features from the normalized text).  Walia teaches in paragraph 069 that customer interaction data such as data from a current journey or data from past customer interactions (past journeys) is used to predict the intention of the customer.  Disclosed is that normalization of interaction data occurs.  The claimed normalization is also disclosed in paragraph 040 where it is taught that the normalization includes standardized spelling, dates and email addresses.  This is exactly the same as the applicant has disclosed in the instant specification in paragraph 049 for the claimed normalization.  Paragraph 069 of Walia also teaches that features are extracted and classified so that intent can be determined, such as by using state vector machine algorithms or by using a Markov model based algorithm to classify the extracted features.  This satisfies what is claimed in terms of the claimed normalization and extraction of feature vectors based on co-occurrence of terms (using textual terms to classifying) and predicting the intent of the customer.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (03/22/2018) to provide Baranovsky with the ability to predict the customer intent by normalizing interaction data relating to current and past 
For claims 2, 13, 18, Baranovsky teaches that the user employs a native application of the electronic device to submit the request for interaction with an agent, as was addressed above.  Baranovsky also teaches that the communication channels used can be different or the same. For example, see column 29, lines 56-end where it is disclosed that the agent can request to use a different communication channel, and this includes the disclosed communication channels of text, email, phone of Baranovsky.  The initial request for interaction can be via the native application of the electronic device and the interaction can take place on a different communication channel.  This satisfies what is claimed.
For claim 3, see column 26, lines 23-41 where the claimed limitation is disclosed.  Baranovsky teaches that the customer can decide to use a different electronic device from the one that was used to submit the request for interaction with an agent.  This satisfies what is claimed.
For claims 5, 15, 18, see column 5, line 65 to column 6, line 4 of Baranovsky for the claimed limitation.  Baranovsky teaches that the interaction between the customer and the agent can occur via a chat interface.  The use of chat for the communication medium is disclosed in numerous locations in Baranovsky and have been included in the citations listed for claim 1.
.
Claims 4, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Baranovsky et al. (8781103) in view of Walia (20170116177) and further in view of Pirat et al. (20180084111).
For claims 4, 14, Baranovsky does not teach that the status message is provisioned with a virtual assistant.  
Pirat discloses a similar system to that of Baranovsky where a contact center receives requests from customers for interaction with an agent via numerous different types of communication channels.  Pirat discloses in paragraph 085 that communication between the contact center and the customer can occur via a voice or video communication system of the customer’s electronic device and example is made to Siri (a virtual assistant), or that the user can employ the native application on the customer device.  This is a teaching for one to consider using a virtual assistant as the communication channel by which the status message is sent to the customer.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Baranovsky with the ability to have the status notification message be conveyed to the customer via a communication system of the electronic device such as the well-known virtual assistant named Siri.  This is simply one of ordinary skill in the art deciding to employ a known type of communication mechanism on a smartphone for the purposes of conveying a message to the customer .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baranovsky et al. (8781103) in view of Walia (20170116177) and further in view of Ristock et al. (20150181040).
For claim 6, not disclosed by Baranovsky is that the attention of the customer is being detected in at least one communication channel where the channel with the attention of the customer is chosen for provisioning and facilitating the interaction with the agent.  The examiner notes that Baranovsky does teach in column 23, line 28 that customer availability and agent availability is useful information used to facilitate interaction with the customer and the agent.  However, no further elaboration on the customer availability aspect of the invention was disclosed.  
Ristock teaches a similar system that is connecting customers to agents in a call center situation.  Ristock teaches that it is desirable to determine the availability of a customer across different communication channels so that it can be determined if the customer is available or not to interact with an agent.  See paragraphs 025, 037, 044, 061, 077.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Baranovsky with the ability to determine customer attention in at least one interaction channel by monitoring customer presence/availability on different communication channels as taught by Ristock.  This would have been obvious so that it can be determined if the customer is available and .     

Claims 8, 9, 17, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Baranovsky et al. (8781103) in view of Walia (20170116177) and further in view of Konig et al. (20150117632).  
For claims 8, 9, 17, 20, Baranovsky in view of Walia does not disclose that the agent is selected based on the predicted intention, or that the agent is associated with a specialized skill in handing interactions related to the intent of the customer.  
Konig discloses a system and method for routing of calls by customers to a call center, and is similar to Baranovsky in this regard.  Konig discloses predicting an intention of the customer who is seeking an interaction with an agent. Paragraph 024 discloses that the intent of the customer is used to route the interaction to an agent that has proficiency in handling the issue that the customer is calling about.  Paragraph 044 discusses agent skills and paragraph 075 discloses routing of the customer inquiries to agents that have experience in handling the customer issue.  
.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baranovsky et al. (8781103) in view of Walia (20170116177) in view of Konig et al. (20150117632) and further in view of Koeppel.
Baranovsky as modified with Walia and Konig does not disclose that the suitable agent type corresponds to an agent type associated with persona matching a persona of the customer. 
Koeppel discloses a system and method for providing assistance to customers by routing calls to service agents.  This is analogous art to the system of Baranovsky.  Koeppel teaches in paragraph 071 that the routing to the agent can occur by matching a persona of a customer to the persona of an agent.  Also see paragraphs 072-073. This is disclosed as being done so that the customer is matched to an agent like is like minded to the customer so that the experience of the customer is improved.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baranovsky to include persona matching of the customer to an agent so that the customer experience can be .    
Response to arguments	
The traversal of the 35 USC 101 rejection is not persuasive.  Applicant has stated that they have amended the claims to recite similar subject matter to that of previously pending claim 7 and have amended the claims based on disclosure in the specification.  Applicant argues on page 9 of the reply that claim 1 as amended recites specific techniques that are related to processing past and current user journey data using a prediction model to predict a user’s intention, so that the system can match an agent to the customer to allow better customer support.  Applicant argues that this goes beyond claiming providing customer service by an agent.  This is arguing the abstract idea itself and not an additional element that is not part of the abstract idea.  As addressed in the 35 USC 101 rejection of record, the limitations reciting predicting the intention using normalization, extracting features vectors from clusters, and determining intention by classifying vectors, are limitations that serve to define the abstract idea.  Even when an abstract idea is recited narrowly, or the claim recites specifics on how data is being processed and used to match an agent to a customer based on predicting customer intent, this still represents an abstract idea being recited in the claims.  In buySAFE, Inc. v. Google, Inc. (Fed. Cir. 2014), the court stated that "abstract ideas, no matter how groundbreaking, innovative, or even brilliant, are outside what the statute means by "new and useful process, machine, manufacture, or composition of matter", and reference is made to Myriad by the court for this position.  Also stated in buySAFE is "In defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow. Mayo, 132 S. Ct. at 1303. The Court in Mayo rejected the contention that the very narrow scope of the natural law at issue was a reason to find patent eligibility, explaining the point with reference to both natural laws and one kind of abstract idea, namely, mathematical concepts.”  For this reason the argument is not persuasive.  Even narrowly drafted abstract ideas are still abstract ideas.  The claimed elements that specify how the predicting of the intention is being performed do not provide for integration into a practical application and do not amount to an improvement to technology.  The result of the claim does not have any effect on the operation of any of the technology that is claimed.  Facilitating interaction between a customer and a customer service agent is not a technical improvement that is improving technology or any of the claimed additional elements of the claim that are related to technology.  The 101 rejection is being maintained.
The traversal of the prior art rejection is considered to be moot based on the new grounds of rejection that has been applied to the pending claims based on the most recent amendment.  The arguments are based on the amended claims and a new grounds of rejection in view of Walia has been set forth that addresses the newly added claim limitations.  Applicant is referred to the rejection of record in this regard.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808.  The examiner can normally be reached on M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS W RUHL/Primary Examiner, Art Unit 3687